Cassoday, C. J.
The decision of this case appears to be within the scope of the opinion filed on behalf of the majority of the court in Second Ward Sav. Bank v. Schranck, 97 Wis. 250-268. I filed a dissenting opinion in that case. For the reasons given in that opinion I am compelled to dissent in this case. To my mind, the obligations of the contract were not impaired by the mere modification of the statutory remedy so far as to dissolve the attachment if made within ten days prior to the debtor’s assignment for the benefit of his creditors. In fact, it is less objectionable in that respect than it was to absolutely abolish the remedy by imprisonment for debt, which existed before the federal constitution was adopted. As this case turns upon a question which can only be authoritatively decided by the supreme court of the United States, I do not feel bound by the former decision mentioned.